Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/5/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (JP 2020-145873) in view of Spence et al. (US 9,676,501).
Regarding claim 1, Ando discloses a solar array comprising: a first solar panel (22); a second solar panel (21) (see figure l); 
a bridging plate (1) that can be expanded and retracted in a width direction according to a distance between the two solar panels (21, 22) in which the bridging plate (1) has a slide shaft (8) that slidably extends to a bearing (9) or is retracted from the bearing (9) (see paragraphs [001 l]-[0012]; and figures 1-4, 9-10), wherein the bridging plate (1) bridges the first solar panel (22) and the second panel (21) to allow a seamless movement of a self-propelled washing machine (23) between the first solar panel (22) and the second panel (21) (see paragraphs [0013], [0026]; and figures 9-11 ); and adjusters (6, 7) tightened until heads abut on end faces of the solar panels (21, 22), respectively, wherein when the heads are tightened, the slide shaft (8) is attached to the bearing (9) (see paragraph [0024]; and figures 3-4).
Although Ando discloses a first shaft that slides into a bearing, each of which is tube shaped, reading on an assembly comprising an inner pipe (shaft) partially disposed within an outer pipe (bearing), partially sliding-in or sliding-out of said outer pipe (bearing).
Regarding using a pipe as the shaft, the courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Ando does not disclose the shaft (tube) rotating within the outer pipe (bearing).
Spence is analogous art to Ando as Spence discloses connected panel arrays (102) (see (see column 5, lines 18-31, column 6, lines 5-26; and figures 1 and 4). Spence discloses a telescoping interconnect of the arrays comprising a backbone structure (103) employs a telescopic-type boom configuration between high power solar arrays (102), wherein the backbone structure (103) may be telescopically configured with a plurality of telescopic beam (tube as used to modify Ando) elements having a length, a first end, and a second end), wherein in one embodiment, beams have a rotational (articulating) relationship through connecting by a hinge (see fig. 4, col. 11 lines 32-46).
The court has held it would be obvious for a person having ordinary skill in the art o substitute one known device (i.e. the backbone structure of Spence) for another known device (i.e. the beam and bearing structure of Ando), wherein the result is predictable, (telescoping, enhanced radial movement backbone).

Regarding claim 2, modified Ando discloses wherein each of the first solar panel table and the second solar panel table is configured to rotate about one or more corresponding axes, and wherein the rotation of each of the first solar panel table and the second solar panel table is mutually independent of each other. Specifically, Spence discloses the arrays may rotate to each other to allow stowing (see Spence col. 33-46).

Regarding claim 3, modified Ando discloses a solar array of claim 1, wherein each of the associated first position and the associated second position is at a pre-determined distance and in a pre-determined direction from a centre of the inner side of each of the first solar panel table and the second solar panel table, respectively (see Ando, wherein position is locked by predetermined locking hole, see paragraph [002]).

Regarding claim 4, modified Ando discloses a solar array of claim 1, wherein the at least one telescopic guide assembly is configured to be retrofitted between the first solar panel table and the second solar panel table (i.e. guide assembly bolts on, bots off, disassembly allows retrofit, see paragraphs [0001]-[0028]).

Regarding claim 5, modified Ando discloses a solar array of claim 1, wherein the at least one telescopic guide assembly is configured to support the weight and motion of the robotic device (shown in figs. 10 and 11, see Ando paragraphs [0001]-[0028], i.e. required for robotic cleaner to traverse the plates).

Regarding claim 6, modified Ando discloses a solar array of claim 1, but does not disclose wherein the at least one telescopic guide assembly is mounted on top of the first solar panel table and the second solar panel table, or is in flush with the first solar panel table and the second solar panel table.
The court has held it would be obvious to a person having ordinary skill in the art to modify a device by a mere reversal of parts wherein the result is predictable, i.e. telescopically connected arrays. See MPEP § 2144.04 VI A.

Regarding claim 7, modified Ando discloses a solar array of claim 1, wherein each of the first coupler and the second coupler comprises: a flexible joint (i.e. adjusters) configured to mechanically couple each of the inner pipe and the outer pipe, respectively, with a bracket mechanically attached to the first solar panel table and the second solar panel table (shown in fig. 6, see paragraphs [0001]-[0028])), respectively.
 Modified Ando discloses the flexible joint is configured to allow relative motion in any rational axes between respective pipe and respective bracket (see col. 8, lines 1-20). See obviousness discussion of claim 1.

Regarding claim 8, modified Ando discloses a solar array of claim 7, but does not specifically disclose  wherein the flexible joint is one of: a padded pivot pin, a ball joint, and a helm joint. The specified hinge joints are well-known in the art. See MPEP 2144.03.
The court has held it would be obvious for a person having ordinary skill in the art o substitute one known device (i.e. padded pivot pin, ball joint or helm joint as known in the art) for another known device (i.e. the hinge of Spence), wherein the result is predictable, (telescoping, enhanced radial movement backbone).

Regarding claim 9, modified Ando disclose a solar array of claim 1, wherein the at least one telescopic guide assembly comprises: two telescopic guide assemblies such that each of the two telescopic guide assemblies is equidistant from a centre of the inner side of each of the first solar panel table and the second solar panel table, respectively (shown in fig. 2).

Regarding claim 10, modified Ando discloses a solar array of claim 9, wherein the at least one telescopic guide assembly further comprises: a central telescopic guide assembly bridging the first solar panel table and the second solar panel table, wherein the central telescopic guide assembly run from the centre on the inner side of the first solar panel table to the centre on the inner side of the second solar panel table (see Spence fig. 11). See obviousness discussion of claim 1.

Regarding claim 11, modified Ando discloses a solar array of claim 10, wherein the at least one telescopic guide assembly further comprises: a tray (i.e. bridging plate 1) mounted on the outer pipe (bearing) of the central telescopic guide assembly, wherein the tray is configured to receive one or more wheels of the robotic device as the robotic device travels between the first solar panel table and the second solar panel table (see paragraphs [0001]-[0028]).
Ando does not specifically disclose the self-propelled cleaning device (23) comprises wheels. Wheels are a well-known device for self-propelling. See MPEP § 2144.03. It would be obvious to modify the self-propelled cleaning device of Ando with wheels to enable self-movement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721